NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


PETER W. HORNE,                                  )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D17-4774
                                                 )
TERRY D. SCHNARE, individually, and              )
HIGH BANK PROPERTIES, LLC, a New                 )
Hampshire Limited Company,                       )
                                                 )
              Appellees.                         )
                                                 )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Kurt A. Streyffeler of Kurt Streyffeler, P.A.,
Fort Meyers, for Appellant.

Christopher D. Donovan of Roetzel &
Andress, LPA, Naples, for Appellees.



PER CURIAM.

              Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.